Citation Nr: 0834944	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-13 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1963 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim. 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).

The veteran contends that these symptoms of PTSD severely 
impact his ability to work and believes he is 100 percent 
disabled by his PTSD.  

To support his claim for an increased rating the veteran 
submitted a Notice of Award from the Social Security 
Administration (SSA).  The veteran feels that he was denied 
due process because this letter from the SSA was not listed 
as evidence in the April 2007 Statement of the Case (SOC).  A 
copy of the SSA decision and the underlying records upon 
which the award is based are not contained in the claims 
file. Where VA has actual notice of the existence of records 
held by SSA which appear relevant to a pending claim, VA has 
a duty to obtain the records, pursuant to 38 C.F.R. § 
3.159(c)(2). See also Baker v. West, 11 Vet. App. 163, 139 
(1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996). 

In addition, it has been more than two years since the 
veteran's last examination, and the veteran contends his 
condition has worsened.  Thus, a current VA examination 
should be conducted. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).



Accordingly, the case is REMANDED for the following action:

1.  Obtain the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim 
from the Social Security Administration.

2.  Obtain VA mental health treatment 
records from the Richmond VA healthcare 
system dating since March 2007.

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and extent of his PTSD. The 
examination report should include a 
detailed account of all symptomatology 
found to be present. The examiner should 
assign a Global Assessment of Functioning 
score for the service-connected PTSD. The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed. If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto. The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




